Citation Nr: 0616541	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of multiple joints.  

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints secondary to service-connected 
mechanical low back pain with degenerative joint disease and 
degenerative disc disease.

3.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain with degenerative joint disease and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and April 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The issues of entitlement to service connection for 
degenerative joint disease of multiple joints secondary to 
the service-connected low back disability and an evaluation 
in excess of 20 percent for mechanical low back pain with 
degenerative joint disease and degenerative disc disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The evidence does not show that degenerative joint disease of 
multiple joints was incurred in service, is related to the 
veteran's service, or was manifested within one year of 
separation from service.


CONCLUSION OF LAW

Degenerative joint disease of multiple joints was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, this 
was done.

The July 2001 notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the appellant of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.


II.  Service Connection for Multiple Joints

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The veteran has contended that he has degenerative joint 
disease of multiple joints that is related to service.

A review of the veteran's service medical records shows in 
July 1970, the veteran hurt his ankle.  There are no 
complaints regarding the veteran's shoulders, hips, or knees 
or findings of degenerative joint disease.

Post-service, an August 1993 x-ray report shows the veteran 
had arthritic changes in both hips.

The veteran complained of pain in his joints, mostly in the 
shoulders, in July 1995.  The assessment was arthritis of 
both shoulders.  X-rays showed early degenerative changes of 
both shoulders.  In August 1995, the veteran complained of 
bilateral knee pain.  X-rays showed arthritic changes in the 
right and left knees.

A February 1996 VA record shows the veteran had degenerative 
joint disease of the shoulders and knees.

VA outpatient records show the veteran complained of pain in 
his joints in April 2000.  The assessment was degenerative 
joint disease.  Recent VA records show the veteran was 
treated in the chronic pain management group.

In September 2005, the veteran testified before the 
undersigned.  His testimony related primarily to the issue of 
service connection for multiple joint arthritis on a 
secondary basis.  

Based on the record, the Board finds a lack of probative 
evidence to warrant a favorable decision.  Specifically, 
there is no evidence of any degenerative joint disease of 
multiple joints in service.  Indeed, there is no treatment 
for the joints now affecting the veteran.  His current 
records show arthritis in the shoulders, hips, and knees.  
However, the only joint shown to be treated in service was 
his ankle.  Therefore, there is no event in service to which 
the veteran's currently diagnosed arthritis of multiple 
joints could be related.

Furthermore, the veteran's arthritis was first shown in 1993, 
more than twenty years after separation from service.  
Therefore, the disorder may not be service connected on a 
presumptive basis as having manifested to a compensable 
degree within one year of separation.

While the Board has considered the opinion of the veteran 
that his multiple joint arthritis is related to his military 
service, there is no evidence that the veteran has the 
medical training or knowledge necessary to competently opine 
as to the etiology of his disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, as the evidence preponderates against the claim 
for service connection for degenerative joint disease of 
multiple joints, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Service connection for degenerative joint disease of multiple 
joints, on a direct or presumptive basis, is denied.


REMAND

Subsequent to certification of the above issue to the Board, 
the veteran perfected his appeal as to entitlement to an 
evaluation in excess of 20 percent for mechanical low back 
pain with degenerative joint disease and degenerative disc 
disease, with the submission of a substantive appeal (VA Form 
9) in September 2005.  Therefore, this issue is before the 
Board at this time.

In January 2006, the veteran's wife and employment supervisor 
submitted statements regarding the effect of the veteran's 
back disability on his work.  The veteran did not submit a 
waiver of RO review of this evidence.  The Board notes that 
38 C.F.R. § 19.31(b)(1) (2005) requires the RO to issue a 
supplemental statement of the case in response to new 
pertinent evidence.  The veteran raised the issue of an 
extraschedular evaluation based on the effect of his 
disability on his employment, and this issue was adjudicated 
by the RO in the August 2005 statement of the case.  The 
statements by the veteran's wife and, more importantly, his 
supervisor are pertinent to his claim for an extraschedular 
evaluation for this disability.  Therefore, a remand is 
necessary for the RO to readjudicate the veteran's claim 
based on this new evidence.

The Board also finds that the RO should inform the veteran of 
the elements of a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2005).  The veteran should be 
asked to furnish any additional employment records verifying 
that he experiences marked interference with employment due 
to his service-connected mechanical back pain.  This evidence 
may include records pertaining to lost time or sick leave 
used due to the mechanical back pain and any additional 
correspondence from an employer that would verify his 
contentions.

In addition, since the veteran's appeal in this issue was 
perfected after his other claim had already been certified to 
the Board, his representative was not given the opportunity 
to submit a statement, VA Form 646, or any other argument on 
behalf of the veteran.  This should be remedied on remand.

The veteran's claim for service connection for arthritis of 
multiple joints was developed on direct and presumptive 
bases.  Approximately a week before his hearing before the 
undersigned, he submitted a statement in which he requested 
to amend his claim to service connection for multiple joint 
arthritis as secondary to his service-connected low back 
disabililty.  The issue of service connection on a secondary 
basis is inextricably intertwined with the basic issue of 
service connection.  However, because the issue had not been 
raised previously, the RO did not deal with the issue of 
service connection on a secondary basis in any VCAA letter, 
rating decision, statement of the case or supplemental 
statement of the case.  The issue must be developed, 
including consideration on the basis of Allen v.Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a VCAA letter concerning 
the issue of service connection for 
arthritis of multiple joints secondary to 
service connected mechanical back pain 
disability.

2.  Schedule the veteran for a VA 
examination to determine if he has 
arthritis of multiple joints that was 
caused or aggravated by his service-
connected low back disability.  If the 
examiner finds that the service-connected 
low back disability did not cause 
arthritis of multiple joints, the examiner 
should express an opinion as to whether or 
not there is additional disability 
associated with the nonservice-connected 
arthritis of multiple joints that resulted 
from the service-connected back 
disability; if so, the examiner is 
requested to ascertain, to the extent 
possible, the amount of additional 
disability resulting from such 
aggravation.  The claims folder must be 
made available to the examiner, and the 
examiner is to review it before making any 
final conclusions.  

3.  Invite the veteran to submit 
employment or other records documenting 
the impact of his mechanical back pain on 
his employment.

4.  After conducting any additional 
development deemed necessary, the RO 
should again review the record and 
readjudicate the veteran's pending 
increased rating claim for his mechanical 
back pain disability and his claim for 
service connection for arthritis of 
multiple joints secondary to service-
connected mechanical low back pain with 
degenerative joint disease and 
degenerative disc disease.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto; the veteran must be provided the 
law and regulations pertinent to the 
secondary service connection issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


